Citation Nr: 1430630	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for normal pressure hydrocephalus.

2.  Entitlement to an initial disability rating in excess of 30 percent prior to July 13, 2012, excluding the period from March 9, 2010, to May 31, 2010, and in excess of 70 percent as of July 13, 2012, for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and C.F.

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from March 1964 to December 1967.

These claims come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In an August 2010 rating decision, the RO granted a 100 percent temporary total rating under 38 C.F.R. § 4.29, based on a hospitalization from March 9, 2010, through May 31, 2010, effective until June 1, 2010.  

The Veteran testified before the undersigned Veterans Law Judge during a January 2011 videoconference hearing.  A transcript is associated with the claims file.  

The Board previously remanded these claims for additional development in January 2012.

It is noted that a claim for a total rating based on individual unemployability was granted in December 2013, effective July 13, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The August 2012 VA central nervous system examiner did not address, among other things, the August 2011 letter wherein Dr. Pawlak states that the Veteran has cognitive impairments that may be sequelae from an in-service defined head injury from exposure to blast injuries.  Further, the record does not appear to contain a request for medical records from the Cleveland Clinic.  

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA and the Cleveland Clinic, and any other entities that the Veteran identifies.
 
2. Second, obtain an addendum opinion from the August 2012 VA central nervous system examiner, or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's normal pressure hydrocephalus.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.  

The examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any normal pressure hydrocephalus present at any point after the Veteran's March 2008 claim, is etiologically related to his active service, to include exposure to mortar and rocket blasts within 100 feet of the Veteran;

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any neurological or cognitive symptoms present at any point after the Veteran's March 2008 claim are etiologically related to the Veteran's normal pressure hydrocephalus;

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any normal pressure hydrocephalus or neurological or cognitive symptoms present at any point after the Veteran's March 2008 claim are caused or aggravated by service-connected PTSD with depression.

The examiner MUST consider:  (i) an October 1966 service treatment record (STR) wherein the Veteran complained of daily severe headaches for the prior two months along with "loss of memory"; (ii) an August 2009 neuropsychological report that suggests a possible etiology for the Veteran's symptoms was a history of alcoholism, and that his history of depressive disorder and PTSD may be a mild contributing factor; (iii) Dr. Pawlak's August 2011 treatment notes and August 2011 letter, which contains an opinion that his cognitive impairments are sequelae of a defined head injury due to exposure to blasts. 

The opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms, including his report during a November 2009 VA appointment and during his January 2011 videoconference hearing that he was within one hundred feet of rocket attacks and explosions in service.  See November 2009 VA Treatment Notes; Transcript of Record at 13.  The Veteran is competent to report that he personally observed rocket attacks and explosions within 100 feet of him during service.  The absence of treatment may be one, but not the only factor, used to determine whether a disability existed at any given point in time.

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

